Citation Nr: 9919358	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  98-02 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1954 to October 
1957.  This appeal arises from an April 1997 rating decision 
of the Columbia, South Carolina, Regional Office (RO).  In 
this decision, the RO denied service connection for a left 
leg disability, as it was determined that the veteran had 
failed to submit a well-grounded claim.  He appealed this 
determination.


REMAND

The veteran submitted a substantive appeal (VA Form 9) in 
January 1998 regarding his claim for service connection for a 
left leg disability.  On this form, the veteran indicated 
that he did not want to appear at a hearing before the Board 
of Veterans' Appeals (Board).  A letter was sent to the 
veteran in April 1998 notifying him that his case had been 
certified to the Board.  He was informed that he had 90 days 
from the date of this letter in which to submit any request 
for a Board hearing.  In early June 1998, the Board received 
another copy of the veteran's VA Form 9 indicating that he 
now wished to have a hearing before a traveling member of the 
Board sitting at the RO.  Under the provisions of 38 C.F.R. 
§ 20.1304(a) (1998), such a hearing must be scheduled.  
Therefore, the RO is requested to perform the following 
action:

The RO should schedule the veteran for 
the next available hearing before a 
traveling member of the Board located at 
the RO.  Thereafter, the case should be 
returned to the Board for final 
adjudication.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is notified 
to do so.  No inference should be drawn regarding the final 
disposition of this case as a result of this action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


